MEMORANDUM**
This case asks us to review the authority of INS to require monetary bonds as a condition of the release of non-removable aliens. This court recently held that INS has the authority to require such a bond under 8 U.S.C. § 1231(a)(3) and 8 C.F.R. § 241.5. Doan v. INS, 311 F.3d 1160, 1162 (9th Cir.2002). We find Doan dispositive. As such, the district court did not err in refusing to order the return of the bonds.
The judgment of the district court is hereby AFFIRMED. We also deny the Petitioners’ request for further briefing on the application of Doan.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.